PER CURIAM.
1 Appellant was convicted of robbery, on October 10, 1968. No appeal was filed in compliance with the rules specifying time for appeal and the procedures to perfect an appeal. However, in 1972, upon representation that his taking of an appeal was thwarted by state action, presented by petition for writ of habeas corpus, this court entered an order for this delayed appeal from judgment. See Baggett v. Wainwright, Fla. 1969, 229 So.2d 239.
The appellant argues that the evidence was insufficient to support the conviction. Having examined the record with regard to the reasons advanced by appellant for claiming the evidence was insufficient, we hold appellant’s contention is unsound.' The record discloses the judgment was supported by competent substantial evidence, having due regard for the quantum of proof required in such cases.
Affirmed.